Case 2:19-cv-00120-SWS

Walter F. Eggers, Ill, WSB No. 6-3150
HOLLAND & HART LLP

2515 Warren Ave., Suite 450
Cheyenne, WY 82003-1347

Phone: (307) 778-4200
weggers@hollandhart.com

John F. Shepherd, pro hac vice pending

Tina Van Bockern, pro hac vice pending
HOLLAND & HART LLP

555 Seventeenth Street, Suite 3200

Denver, CO 80202

Phone: (303) 295-8000
jshepherd@hollandhart.com
trvanbockern@hollandhart.com

Attorneys for Petitioner Cloud Peak Energy Inc.

Document 1 Filed 06/12/19 Page 1 of 11

Keith S. Burron, WSB No 5 aged

The Burron FimU BCDISTRIOT COURT
1695 Mornings isnt CT OF WYOMING
Cheyenne, wri nn FOMING

Phone: (307)53)4-737, . om
keith@burronta sail 12 PA 4 $5

Peter J. Schaumberg, pro hie vid'pending

James M. Auslander, pro hac wée!pEnding
BEVERIDGE & DIAMOND, P.C.

1350 1 St., N.W., Suite 700

Washington, DC 20005

Phone: (202) 789-6009

pschaumberg@bdlaw.com

jauslander@bdlaw.com

Attorneys for Petitioners National Mining Association,
and Wyoming Mining Association

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF WYOMING

CLOUD PEAK ENERGY INC.; NATIONAL
MINING ASSOCIATION; and WYOMING
MINING ASSOCIATION,

Petitioners,

Case No. \acvl20 7 S

V.

)

)

)

)

)

)

)

)
UNITED STATES DEPARTMENT OF THE )
INTERIOR; DAVID BERNHARDT, in his )
official capacity as Secretary of the U.S. )
Department of the Interior; OFFICE OF )
NATURAL RESOURCES REVENUE; and )
GREGORY GOULD, in his official capacity as )
Director of the Office of Natural Resources )
Revenue, )
)

)

Respondents.

 

PETITION FOR REVIEW OF FINAL AGENCY ACTION

 

Petitioners Cloud Peak Energy Inc. (Cloud Peak), National Mining Association (NMA),
and Wyoming Mining Association (WMA) submit this Petition under the Administrative

Procedure Act (APA), 5 U.S.C. §§ 701-706 and U.S.D.C.L.R. 83.6. On July 1, 2016, the U.S.
Case 2:19-cv-00120-SWS Document1 Filed 06/12/19 Page 2 of 11

Department of the Interior’s Office of Natural Resources Revenue (ONRR) issued a final rule
radically changing how federal and Indian coal production, as well as federal oil and gas
production, are valued for royalty purposes. See Consolidated Federal Oil & Gas and Federal &
Indian Coal Valuation Reform, 81 Fed. Reg. 43,338 (July 1, 2016) (the Final Rule). The Final
Rule is part of the previous administration’s war on coal, intended in particular to punish lessees
that seek international customers for their coal. It purports to promote “greater simplicity,
certainty, clarity, and consistency in product valuation,” but does the exact opposite. It is invalid
and must be set aside because it exceeds ONRR’s authority under applicable statutes and lease
terms, is arbitrary and capricious, and violates the Export Clause of the Constitution. 5 U.S.C. §
706.

ONRR now acknowledges that the Final Rule should not stand. After issuance of the
Final Rule, and before it first was to apply to coal production, ONRR recognized that the Final
Rule is fundamentally defective. After Cloud Peak, NMA, WMA, and other petitioners
challenged the Final Rule in this Court, ONRR reconsidered the Final Rule and undertook a new
rulemaking process rescinding it. See Cloud Peak Energy, Inc., et al. v. USDOI, Case No. 16-cv-
315 (filed Dec. 29, 2016); “Repeal of Consolidated Federal Oil & Gas and Federal & Indian Coal
Valuation Reform 82 Fed. Reg. 36,934 (Aug. 7, 2017) (“Repeal Rule”). Based on the Repeal
Rule’s mooting of the Final Rule, this Court stayed the prior litigation, and subsequently all
petitioners voluntarily dismissed that litigation without prejudice. Fed. R. Civ. P. 41(a)(1)(A)Q).
Environmental groups and the States of California and New Mexico then challenged the separate
Repeal Rule in a different forum than this Court — the U.S. District Court for the Northern
District of California — which vacated the Repeal Rule without addressing the merits of the Final

Rule. See State of Cal., et al. v. USDOI, No. 17-5948, ECF Nos. 72, 73 (Apr. 12, 2019).
Case 2:19-cv-00120-SWS Document1 Filed 06/12/19 Page 3 of 11

In both promulgating its Repeal Rule and defending it in federal court, ONRR
acknowledged the Final Rule’s core shortcomings and lack of meaningful expected royalty
benefits. In the government’s own words, “[t]he defects in the [Final] Rule permeated all aspects
of mineral valuation, impacting oil, gas, and coal from the contract phase through to the sale of
derivative products, such as electricity. ONRR was unable to resolve those flaws despite months
of effort and dozens of inquiries from lessees. ... The [Final] Rule’s defects were substantial
and pervasive, and they compromised ONRR’s mission to collect, verify, and distribute royalties
each month.” /d., ECF No. 57, at 1-2. Yet despite industry raising similar and detailed
comments during the rulemaking process, the Final Rule wholly ignored them in an effort to
ensure the new regulations applied to production by January 1, 2017, mere days before the end of
the previous Administration. As now confirmed even by ONRR, the reinstated Final Rule is
arbitrary and capricious and exceeds ONRR’s authority under applicable statutes and lease terms
and must be set aside.

PARTIES

Cloud Peak is one of the largest and safest producers of low sulfur, high quality
subbituminous coal in the United States. The company has two distinct businesses. It wholly
owns and operates three Powder River Basin coal mines (two in Wyoming and one in Montana),
which have been mining and shipping coal since the mid-1970s. It also provides logistics
services to some of its domestic and international customers, which requires Cloud Peak to incur
substantial risk and costs wholly distinct from its coal mining business. Cloud Peak has received
awards for its commitment to safety and environmental compliance and initiatives.

NMA is a national trade association representing America’s mining industry. NMA’s

members are producers of most of America’s coal, metals, industrial and agricultural minerals;
Case 2:19-cv-00120-SWS Document 1 Filed 06/12/19 Page 4 of 11

manufacturers of mining and mineral processing machinery and supplies; transporters; financial
and engineering firms; and other businesses related to mining. A significant number of NMA’s
members operate leases on federal and Indian lands with royalty obligations in Wyoming and
other states.

WMaA is a trade organization that represents the interests of mining companies, including
coal producers, that operate mining properties in the State of Wyoming. WMA’s coal
membership is made up of coal companies (Coal Members) producing in the Powder River Basin
and Southwest Wyoming. WMA promotes the interests of its Coal Members, including those
interests in the present and future economic viability of the coal industry and in the consistent,
rational and prudent regulation of that industry.

Cloud Peak, NMA, and WMA jointly filed a prior lawsuit against the Final Rule in this
Court. That action was voluntarily dismissed without prejudice following the effective date of
the Repeal Rule. NMA and WMA also intervened in the California litigation regarding the
Repeal Rule.

LEGAL BACKGROUND

Under the Mineral Leasing Act of 1920, as amended by the Federal Coal Leasing
Amendments Act of 1976, the value of coal production for royalty purposes is based on the
“value of coal,” not some other energy commodity like electricity or certain services that may
increase the value of the coal. Moreover, as ONRR concedes, pursuant to statutory and lease
terms, value is determined “at or near the mine” where the coal is produced. For decades,
ONRR’s regulations have followed these basic principles. Thus, where a lessee sells or transfers
coal to an affiliated entity, the regulations have employed a series of hierarchical “benchmarks”

designed to determine the value of the coal at or near the mine, principally by comparison to
Case 2:19-cv-00120-SWS Document1 Filed 06/12/19 Page 5 of 11

prices paid for comparable coal under arm’s-length contracts and index prices in the area where
the mine is located. Only if all the preferred benchmarks were inapplicable could ONRR require
a lessee to calculate a value of the coal based on a netback method.

A netback method starts with an arm’s-length based sale price for the coal (even if the
sale occurs several thousand miles from the source mine), and subtracts certain costs incurred to
deliver the coal to that sales point. The courts and the Department of the Interior have long
recognized that a netback method is far less reliable than comparable sales, index prices, and
other indicia of value at or near the mine, and, in addition, is complex and difficult to implement.
That is why, for many decades, the ONRR regulations have imposed a netback method only as a
“last resort.”

OVERVIEW OF THE FINAL RULE

Arbitrarily discarding longstanding and well-functioning rules for valuation of federal
and Indian coal for royalty purposes, the Final Rule instead creates widespread uncertainty and,
in many cases, makes compliance impossible.

The Final Rule deprives lessees of the ability to use well-established, reliable
methodologies such as the comparable sales approach or index prices to determine a value of the
coal at or near the mine and requires instead the uniform use of a netback method starting with
the first arm’s-length sale of the coal by the lessee’s affiliate. In the case of international resales
of coal, which often require a lessee’s logistics affiliate to incur substantial risk and costs to
provide logistics services, that resale and delivery of the coal could occur at ports on the Pacific
Ocean or even in foreign countries in Asia or elsewhere. The Final Rule does not provide an
adequate methodology to yield the value of the coal at or near the mine. Determining the value

of the coal resold at a distant location necessarily requires adjustment for the value added by
Case 2:19-cv-00120-SWS Document1 Filed 06/12/19 Page 6 of 11

logistics services, including transportation, to deliver the coal to that location. The Final Rule
fails to specify the costs that ONRR will allow a lessee to deduct in circumstances involving
international resales to arrive at a value of coal at or near the mine.

For certain dispositions of coal production from federal and Indian leases, the Final Rule
also values the wrong energy commodity. Contrary to the Mineral Leasing Act which requires
payment of a royalty based on the value of coal, under the Final Rule a coal lessee that delivers
coal to an affiliated power plant which then sells the electricity at arm’s length must calculate
royalty based on the price for the electricity generated by “the” coal. The proceeds received
from the sale of electricity do not represent the value of the coal at or near the mine. Electricity
sales prices are highly regulated and determined based on unique regulatory factors and market
forces rather than the value of any particular coal feedstock. Moreover, the allowed deductions
do not account for all of the value added by converting coal to electricity, so the Final Rule
effectively places a royalty on the value that an electricity generation business adds to the value
of the coal at or near the mine. Most importantly, it is infeasible to determine the price of
electricity produced from “the” coal due to, e.g., the mix of fuel sources at a given power plant,
unavailability of utility and electricity customer information to a coal lessee, stockpiling,
accounting limitations, and multiple methods for selling electricity.

The Final Rule also is improperly applying to the price of electricity a statutorily directed
royalty rate percentage applicable only to coal. Moreover, ONRR made no effort to explain how
the generation and transmission allowances applicable to geothermal steam power plants, which
the Final Rule simply incorporates, apply equally to coal-fired plants. Finally, if the disposition
of electricity is not arm’s-length, in derogation of ONRR’s express statutory responsibility to

specify value by rule, the Final Rule specifies no valuation method, and instead unilaterally
Case 2:19-cv-00120-SWS Document1 Filed 06/12/19 Page 7 of 11

reserves to ONRR complete discretion to later determine royalty value. Tellingly, ONRR does
not include the price of electricity among the factors it would consider, consistent with its
admission that it has “limited experience” with this methodology.

ONRR’s Final Rule also adopts what it calls a “default” provision, by which ONRR can
retroactively increase the amount of royalty due even if the lessee followed ONRR’s valuation
regulations to a tee in initially paying its royalties. This gives the agency broad new power and
defeats the very purpose and need of having regulations for lessee valuation in the first instance.
ONRR can invoke the default provision in broad circumstances, including if “for any reason”
ONRR cannot determine that a lessee properly paid royalty. Further, ONRR claims it can
demand additional royalty if the lessee’s sales price is 10% lower than the “lowest reasonable
price,” or if transportation or processing allowances are 10% higher than the “highest reasonable
measures” of such costs—facially circular and arbitrary standards.

Under the Final Rule, years after a sales contract is made, coal is produced, and royalty is
paid, ONRR can arbitrarily demand additional royalty, and substantial late payment interest.
Moreover, in doing these unilateral calculations, ONRR ironically would utilize the very
benchmarks and metrics proximate to the mine that ONRR is not permitting lessees to use. This
reservation of unilateral valuation authority divorced from any predictable, objective criteria
observable by lessees is neither fair nor consistent with the statutory authority Congress has
delegated to the agency or the lease contract the lessee entered.

The Final Rule contains several other legally problematic provisions. For example, many
of its shortcomings are exacerbated in its provisions singling out coal cooperatives without
support. ONRR also fails to justify its erroneous conclusion that its Final Rule will somehow

have a neutral or even positive economic effect on the coal industry.
Case 2:19-cv-00120-SWS Document1 Filed 06/12/19 Page 8 of 11

LACK OF STATUTORY AUTHORITY
The Final Rule exceeds ONRR’s statutory authority because, under the applicable
statutes and binding corresponding lease terms, the government’s royalty must be based on the
“value of coal” determined “at or near the mine.” See 30 U.S.C. § 207(a); Senate Rep. No. 94-
296, 49 (1976). ONRR violated those principles by (i) requiring lessees to value sales or resales
based on a netback method which ONRR concedes is unworkable, with no option to value coal
based on arm’s-length prices in the mine area, and (ii) requiring lessees that transfer coal
production to an affiliated power plant to pay royalty based on the value of electricity, an entirely
different commodity than coal. The rule’s broad reservation of discretion to ONRR to second
guess a lessee’s valuation based on vague and unworkable standards violates the Mineral
Leasing Act’s directive that the Secretary define value by rule. As ONRR has conceded, the
Final Rule “had defects that undermined its purposes, compromised lessees’ ability to comply,
and undermined ONRR’s ability to determine and verify royalties.” State of Cal., ECF No. 57 at
7. By contrast, the legality of the preexisting regulations under statute has never been
challenged.
THE FINAL RULE IS ARBITRARY AND CAPRICIOUS
The Final Rule is arbitrary and capricious for numerous reasons, including: (i) lessees
face perpetual uncertainty on whether their royalty payments are correct, or whether ONRR will
interject its own black box valuation under its default provision many years in the future; (ii)
ONRR prohibits coal lessees from valuing coal based on a published or adjusted index price
proximate to the mine, yet in the same Final Rule grants oil and gas lessees the ability to use
index prices instead of limiting valuation to a netback method; (iii) ONRR does not identify

deductible transportation costs for coal lessees, but does so for oil and gas lessees, leaving coal
Case 2:19-cv-00120-SWS Document1 Filed 06/12/19 Page 9 of 11

lessees to speculate on deductible costs at their peril; and (iv) while ONRR claims the Final Rule
provides “greater simplicity, certainty, clarity, and consistency in product valuation for mineral
lessees,” the Final Rule is anything but simple, certain, clear or consistent. The Final Rule does
not articulate any reasoned basis for why wholesale changes are needed to the existing royalty
valuation system which is already subject to robust audits by regulatory authorities.

The Final Rule ignored detailed and meritorious concerns raised by Cloud Peak, NMA,
WMA, and others during the rulemaking process and made almost no substantive changes to the
proposed Rule. But even ONRR now concedes those public comments were well-founded. In
fact, it was the prior Administration that first observed the defects and unworkability of the Final
Rule. “Problems with the [Final] Rule surfaced soon after publication” on July 1, 2016, and by
December 2016 ONRR realized that the Final Rule “contained several defects that... would
seriously complicate, and probably compromise, ONRR’s ability to implement and enforce” the
Final Rule. State of Cal., ECF No. 57 at 4. With implementation scheduled in January 2017, it
was left to the new Administration that took office that month to address the dysfunctional Final
Rule. Jd. It was improper for ONRR not to fix these problems in the Final Rule before
promulgating it and upending the functional royalty valuation regime, and any effort to
implement the Final Rule with its acknowledged central deficiencies is the essence of arbitrary
and capricious.

JURISDICTION AND VENUE

This Court has jurisdiction under 28 U.S.C. § 1331. Respondent Department of the
Interior is a federal agency of the United States within the scope of 5 U.S.C. § 701(b)(1) (APA)
and 28 U.S.C. § 1391 (venue). Respondent ONRR is a federal agency within the U.S.

Department of the Interior with responsibility for implementing the federal and Indian royalty
Case 2:19-cv-00120-SWS Document1 Filed 06/12/19 Page 10 of 11

program. Respondents Bernhardt and Gould are respondents in their official capacities and

officers of the United States, which has waived its sovereign immunity under the APA, 5 U.S.C.

§ 702. Venue is proper under 28 U.S.C. § 1391(e) because multiple petitioners and their

members have their principal place of business in Wyoming and the Final Rule will directly and

adversely affect their mining and operations involving federal coal leases in Wyoming.

Dated this 12th day of June, 2019.

Respectfully submitt

 

2515 Warfen Ave., Suite 450
Cheyenne, WY 82003-1347
Phone: (307) 778-4200
weggers@hollandhart.com

John F. Shepherd, pro hac vice pending
Tina Van Bockern, pro hac vice pending
HOLLAND & HART LLP

555 Seventeenth Street, Suite 3200

Post Office Box 8749

Denver, Colorado 80201-8749

Phone: (303) 295-8000
jshepherd@hollandhart.com
trvanbockern@hollandhart.com
mpcastelli@hollandhart.com

ATTORNEYS FOR PETITIONER CLOUD PEAK
ENERGY INC.

     

Keith S. Burron, “WSB No 5-2884
The Burron Firm, P.C.

1695 Morningstar Road
Cheyenne, WY 82009

Phone: (307) 631-7372
keith@burronlaw.com

10
Case 2:19-cv-00120-SWS Document1 Filed 06/12/19 Page 11 of 11

Peter J. Schaumberg, pro hac vice pending
James M. Auslander, pro hac vice pending
BEVERIDGE & DIAMOND, P.C.

1350 I Street, NW, Suite 700

Washington, DC 20005-3311

Phone: (202) 789-6009
pschaumberg@bdlaw.com
jauslander@bdlaw.com

ATTORNEYS FOR PETITIONERS NATIONAL MINING
ASSOCIATION, AND WYOMING MINING
ASSOCIATION

13104672_v1

11
